PER CURIAM.
Appellant Bamberg pled guilty to various charges including burglary and grand theft. He was sentenced as a habitual offender to a prison term for the burglary, but on the grand theft charge he was given 10 years probation only.
Appellant contends that the 10 years probation was improper in light of the habitual offender finding, relying on the concurring opinion in Steiner v. State, 591 So.2d 1070 (Fla. 2d DCA 1991). However, this court has since held in an en banc opinion that the trial court may impose probation even when the court has made a finding that the defendant is a habitual offender. King v. State, 597 So.2d 309 (Fla. 2d DCA 1992). We note that the Fifth District Court of Appeal has recently held to the contrary in State v. Kendrick, 596 So.2d 1153 (Fla. 5th DCA 1992).
Affirmed.
SCHOONOVER, C.J., and LEHAN and FRANK, JJ., concur.